DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 07/09/2021 was entered.
Amended claims 31-36, 39 and 47 are pending in the present application.
Applicants elected previously without traverse of Group III, drawn to a method of altering a HSV viral gene using a CRISPR/Cas system comprising a gRNA molecule and a Cas9 molecule.  Applicants further elected the following species:  (a) a UL48 gene; (b) a S.aureus Cas9 molecule; (c) a coding domain of a HSV viral gene; (d) SEQ ID NO: 6169 as a targeting domain sequence; (e) a length of 20 nucleotides as targeting domain sequence length.  The examiner also rejoined previously the invention of Group IV, directed to a method of altering a HSV viral gene using a nucleic acid composition, and examined together with the elected invention in Group III.  
Accordingly, amended claims 31-36, 39 and 47 are examined on the merits herein with the above elected species.

Response to Amendment
In light of currently amended independent claim 31, particularly with the new limitation “wherein said targeting domain consists of the nucleotide sequence set forth in SEQ ID NO: 6208, SEQ ID NO: 6152, SEQ ID NO: 6178, SEQ ID NO: 6169 or SEQ ID NO: 6607”, all 103 rejections that were set forth in the Office Action dated 01/11/2021 were withdrawn in favor of the modified 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 31-36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Choulika et al (US 2012/0171191) in view of Zhang et al (US 8,865,406), Weinheimer et al (J. Virol. 66:258-269, 1992; IDS), Triezenberg et al (Genes & Developments 2:718-729, 1988) and Wise et al (US 2004/0161753).  This is a modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a method of altering an HSV UL48 gene in a cell, comprising administering to said cell: (i) a CRISPR/Cas system comprising: (a) a gRNA molecule comprising a targeting domain, and (b) an S. aureus Cas9 molecule; or (ii) a nucleic acid composition that comprises: (a) a first nucleotide sequence encoding said gRNA molecule, and (b) a second nucleotide sequence encoding said Cas9 molecule, wherein said targeting domain consists of the nucleotide sequence of SEQ ID NO: 6169.
Choulika et al disclosed at least a method for in vivo and ex vivo genome therapy for treatment of a Herpesviridae (e.g., HSV1 and/or  HSV2) infection, said method comprises introducing into infected cells of an individual meganuclease variants or an expression vector (e.g., AAV or plasmid vector) encoding the same meganulease variants which can effectively recognize and cleave different targets in the HSV episomal genome 165, 212-228; examples 1-8).  Choulika et al also disclosed that target sequences can be chosen from one or more regions of the virus genome, such as in the coding sequence of a virus gene which is essential for HSV replication, viability, packaging or virulence (e.g., RL2, RS1, UL19, UL30) with Table 1 listing a-TIF/UL48 gene as an essential gene for HSV-1 replication in culture (paragraphs 18, 54-61, 112-123 and Table 1),  Choulika et al further taught that herpes viruses are neurotropic and have a broad host and cell range (paragraphs 25-26 and 33).
Choulika et al did not teach explicitly a method for treating a herpesviridae infection in an individual using a CRISPR/Cas system comprising: (a) a gRNA molecule comprising a targeting domain, and (b) an S. aureus Cas9 molecule; or a nucleic acid composition that comprises: (a) a first nucleotide sequence encoding said gRNA molecule, and (b) a second nucleotide sequence encoding said S. aureus Cas9 molecule, wherein said targeting domain consists of the nucleotide sequence of SEQ ID NO: 6169 (elected 20-nucleotide sequence) in infected cells of said individual.  
Before the effective filing date of the present application (04/01/2014), Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the a specific DNA target, and a Cas9 protein (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or Staphylococcus aureus subsubspecies Aureus SaCas9 (col. 8, lines 51-59).  Additionally, Zhang et al also taught that SaCas9 recognizes the PAM sequence of 5’-NNGRR-3’, with exemplary PAM sequences ATGAAT, CGGAGT, AAGGAT, CCGGGT (col. 19, lines 14-25; col. 80, lines 57-67; Example 8; and FIG. 14).  Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, 
Additionally, Weinheimer et al already demonstrated that the VP16 deletion abolishes lytic replication of HSV1 in tissue culture cells that do not express VP16, encoded by the 490-amino-acid open reading frame (ORF) UL48 of HSV-1, and that restriction of viral replication correlates with a defect in virion assembly (Abstract).
Moreover, Triezenberg et al also taught functional dissection of VP16 which is the trans-activator of herpes simplex virus immediate early gene expression; and they found that one domain that is located in the carboxy-terminal 78 amino acids of VP16 which is unusually rich in acidic amino acids and is critical to the transcriptional activating function of VP16 (Abstract; page 718, right column, last paragraph continues to first paragraph of left column on page 719; Figures 1, 4 and 8).
Furthermore, Wise et al already disclosed the 225-nucleotide DNA sequence of SEQ ID NO: 37 encoding the 75-amino-acid VP16 activation domain (amino acids 416-490 of full length VP16 protein) that comprises the coding sequence of nucleotides 143-162 which complementary strand is 100% identical to the targeting domain of SEQ ID NO: 6169 of the present application and adjacent to the 3’ end of the targeting domain is the 5’-CGGAGT-3’ sequence, to be utilized in methods for identification and production of new DNA binding proteins that up or down regulate the expression of predetermined target genes (Abstract; Example 5; particularly paragraph [0171]; SEQ ID NO: 37; and attached sequence search).  It is noting that the 5’-CGGAGT-3’ sequence is the exemplary PAM sequence that is taught by Zhang et al to be S. aureus Cas9 molecule; and it also meets the limitation “NNGRRT” recited in claim 39, where N is any nucleotide, and R is A or G.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Choulika et al by      also at least adapting and using the disclosed CRISPR/Cas9 system comprising an S. aureus Cas9 molecule and a guide RNA molecule comprising the target domain/guide RNA sequence consisting of SEQ ID NO: 6169, so that the Cas9-gRNA complex cleaves the target sequence within a DNA sequence encoding the carboxy-terminal 78 amino acids of VP16 that has the S. aureus Cas9-recognized PAM sequence of 5’-CGGAGT-3’ (NNGRRT) that is adjacent to and 3’ of the sequence of SEQ ID NO: 6169 to inactivate/disrupt VP16 transcriptional activating function which is critical and essential for lytic replication of HSV-1 in cells and virion assembly, in light of the teachings of Zhang et al, Weinheimer et al, Triezenberg et al and Wise et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because the CRISPR/Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome; and particularly the system does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target (advantages of the CRISPR-Cas system over other genome-editing techniques in the prior art).  Additionally, Zhang et al demonstrated successfully that Staphylococcus aureus Cas9 (SaCas) recognizes exemplary PAM sequences ATGAAT, CGGAGT, AAGGAT, CCGGGT (5’-NNGRR-3’, the guide sequence can be 20 nucleotides in length (col. 6, lines 34-35; col. 22, lines 15-18; and Fig. 1). 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Choulika et al, Zhang et al, Weinheimer et al, Trizenberg et al and Wise et al; coupled with a high level of skill of an ordinary skill in the relevant art.
The modified method resulting from the combined teachings of Choulika et al, Zhang et al, Weinheimer et al, Trizenberg et al and Wise et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.	

Response to Arguments

Applicant argued basically that none of Choulika, Zhang, Weinheimer, Triezenberg and Wise discloses or suggests the targeting domain consists of the nucleotide sequence recited in the Markush group of currently amended independent claim 31.  Applicant also argued that Wise does not disclose or suggest a gRNA molecule, let alone a gRNA molecule that includes a targeting domain consisting of the nucleotide sequences recited in the claims that are each 20 nucleotides in length.  Applicant further argued that Wise does not disclose or suggest that the 225-nucleotide sequence or a portion of such sequence can be used as a targeting domain of a gRNA molecule, let alone a portion that has a length of 20 nucleotides and has the claimed sequences.  Accordingly, Applicant argued that Wise does not provide any motivation for an ordinary skill in the art to select a portion of the sequence disclosed therein for designing a gRNA molecule that includes a targeting domain that is 20 nucleotides in length and successfully targets the HSV UL48 gene.  In contrast, the instant specification disclosed 5 claimed targeting domains that are capable of functioning as gRNA molecules in a CRISPR-Cas9 system to alter HSV UL48 gene as shown in Fig. 10B and Table 27 of the present application.  Applicant further argued that the examiner has relied on impermissible hindsight reconstruction to arrive at the presently claimed invention.  
First, since the above rejection was made under 35 U.S.C 103 none of the cited references has to teach every limitation of the instant claims.  For example, the supporting Wise reference does not have to teach about any guide RNA.  Based on the above 
Second, with respect to implied hindsight arguments Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In this instance, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Choulika et al by also at least adapting and using the disclosed CRISPR/Cas9 system comprising an S. aureus Cas9 molecule and a guide RNA molecule comprising the target domain/guide RNA sequence consisting of SEQ ID NO: 6169, so that the Cas9-gRNA complex cleaves the target sequence within a DNA sequence encoding the carboxy-terminal 78 amino acids of VP16 that has the S. aureus Cas9-recognized PAM sequence of 5’-CGGAGT-3’ (NNGRRT) that is adjacent to and 3’ of the sequence of SEQ ID NO: 6169 to inactivate/disrupt VP16 transcriptional activating function which is critical and essential for lytic replication of HSV-1 in cells and virion assembly, because the CRISPR/Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome; and particularly the system does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target (advantages of the CRISPR-Cas system over other genome-editing techniques in the prior art).  Additionally, Zhang et al demonstrated successfully that Staphylococcus aureus Cas9 (SaCas) recognizes exemplary PAM sequences ATGAAT, CGGAGT, AAGGAT, CCGGGT (5’-NNGRR-3’, where N is any nucleotide and R is A or G) on a target DNA sequence, particularly the SaCas-recognized PAM sequence of CGGAGT is adjacent to and 3’ of the 20-nucleotide sequence of SEQ ID NO: 6169 on the complementary strand of the 225-nucleotide DNA sequence of  Wise et al that encodes the carboxy-terminal 75-amino-acid VP16 activation domain (amino acids 416-490 of full length VP16 protein) that is critical in the activation of HSV immediate-early genes, lytic replication of HSV1 in tissue culture cells and virion assembly as taught by Weinheimer et al and Triezenberg et al.  It would also have been obvious for ordinary skill in the art to select a guide RNA comprising the above targeting the guide sequence can be 20 nucleotides in length (col. 6, lines 34-35; col. 22, lines 15-18; and Fig. 1).
Third, there is nothing that is “unexpected” or “surprising” in selecting a gRNA comprising a targeting domain consisting of the 20-nucleotide sequence of SEQ ID NO: 6169, such that a complex comprising the gRNA and S. aureus Cas9 molecule cleaves the target sequence within a DNA sequence encoding the carboxy-terminal 78 amino acids of VP16 that has the S. aureus Cas9-recognized PAM sequence of 5’-CGGAGT-3’ (NNGRRT) that is adjacent to and 3’ of the sequence of SEQ ID NO: 6169 to inactivate/disrupt VP16 transcriptional activating function which is critical and essential for lytic replication of HSV-1 in cells and virion assembly; and a guide sequence can be 20 nucleotides in length in the CRISPR-Cas9 system.  It is noting that the gRNAs listed in Table 27 of the present application were identified using a custom guide RNA design software based on the public tool cas-offinder, and individual gRNAs targeting a synthetic HSV-1 reporter construct were assessed.

Conclusions
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 272-8507. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633
Sequence 37
Publication No. US20040161753A1
VP-16 activation domain


  Query Match             100.0%;  Score 20;  DB 9;  Length 225;
  Best Local Similarity   90.0%;  
  Matches   18;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AUCCAGAGCGCCGUAGGGGG 20
              |:|||||||||||:||||||
Db        162 ATCCAGAGCGCCGTAGGGGG 143